DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 09/08/21 .
a. Independent claims 1, 8, and 15 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giust et al. (US 2021/0144057, “Giust”)  in view of Rahman et al. (US 2019/0394655, “Rahman”) and further in view of Chang et al. (US 2021/0028992, “Chang”).
Regarding claim 1, Giust discloses mobile edge computing (MEC) controller (See 310 fig.3, MEC platform manager), comprising:
one or more processors (See 208 fig.2 and ¶.38-¶.47, ‘MEC platform manager’ 210 has a processor, not shown, to implement the functions at ¶.38-48); and 
- one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the MEC controller (See 208 fig.2 and ¶.38-¶.47, a computer readable media, not shown, for receiving, hosting, and providing access to persistent storage) to perform operations comprising:
- receiving a registration request for an application (See 1a fig.5, receiving ‘MEC platform configuration provisioning’ from OSS 516 at MEC platform manager 510; See ¶.85, table #2, attributes used to provision the MEC-to-MEC configuration include ‘platform registry, platform registry ID, MEC platform ID, etc; See ¶.3, each of the MEC providers deploys its respective MEC slice to install and run distinct tenant MEC stacks, wherein each tenant MEC stack includes a MEC platform for installation of the respective tenant's MEC applications and/or services; See ‘v2x application’ in a) Fig.1);
- communicating (See ¶.13, two MEC slices (running on the same or on distinct physical infrastructure) need to communicate to each other) MEC data associated with a first MEC host of a first MEC (See fig.3, a first MEC host in MEC Slice X Domain) and a second MEC host of a second MEC (See fig.3, a second MEC host in MEC Slice y Domain) to the application analytic engine (See fig.3, a plurality of interfaces for communication such as Mm1, Mm3, & Mm5), wherein the application analytic engine is separate from the first MEC and the second MEC (See fig.1 and ¶.15, often vehicles must communicate to each other through a remote V2X application serving as mediator, shown in view a) of FIG. 1; See ¶.6, operating a multi-access edge computing (MEC) system in which a physical infrastructure provider provides a physical infrastructure and in which MEC providers are enabled to become tenants of the physical infrastructure provider by getting allocated network, computing and/or storage resources of the physical infrastructure to obtain their own MEC slices, wherein each of the MEC providers deploys its respective MEC slice to install and run distinct tenant MEC stacks, and wherein each tenant MEC stack includes a MEC platform for installation of the respective tenant's MEC applications and/or services. The method includes: establishing, between two or more of the MEC providers, an agreement that defines mutual access policies between the two or more of the MEC providers of the agreement, wherein the access policies specify which of the MEC platforms and which of the MEC applications and/or services running on the MEC platforms are allowed to be exposed among each other and/or to other tenants; provisioning the MEC platforms with appropriate configurations in accordance with the access policies of the agreement; and executing a discovery process for discovering one of the MEC platforms within one of the MEC stacks of one of the other tenants and establishing a communication link with the other tenant's MEC platform; Examiners’ Note: Chang further explicitly discloses the limitations).
- receiving MEC policies from the application analytic engine (See ¶.6, provisioning the MEC platforms with appropriate configurations in accordance with the access policies of the agreement; and executing a discovery process for discovering one of the MEC platforms within one of the MEC stacks of one of the other tenants and establishing a communication link with the other tenant's MEC platform; See 1a fig.5 for receiving ‘MEC platform configuration provisioning’);
- determining to host the application in the first MEC host based on the MEC policies (See ¶.36, selecting appropriate MEC host(s) for application instantiation based on constraints, such as latency, available resources, and available services; See ¶.16, establishing, among two or more of the MEC providers, an agreement that defines mutual access policies between the respective MEC providers of the agreement, wherein the access policies specify which MEC platforms and which of the MEC applications and/or services running on these MEC platforms are allowed to be exposed among each other and/or to other tenants; See ¶.54-56, The agreement should contain a number of policies that specify one or more of the following issues: [0055] a) The agreement may contain policies that specify which MEC platforms are allowed to be exposed among the parties. In this context, these policies may also contain means to identify those MEC platforms that can be exposed, e.g. through the MEC platform's ID and/or an URI. [0056] b) The agreement may contain policies that specify which MEC services are allowed to be exposed among the parties. In this context, these policies may also contain means to identify those MEC services can be exposed, e.g., through the MEC service instance's ID and/or URI; See 7 fig.5, platform configuration and application enablement operations over Mp1 at MEC platform tenant A 508); and 
- communicating the MEC policies to the first MEC host (See 5, 6a, & 6b fig.5 and ¶.94, After authentication, i.e. after successfully terminating step 5, Tenant A's MEC platform 508 sends a service/application discovery query message to the peer MEC platform 508' (step 6a) in order to discover the services and/or applications (e.g., their URI) that can be accessed by the requesting platform. In return, the solicited MEC platform, i.e. Tenant B's MEC platform 508' in the embodiment of FIG. 5, responds with a list of services and/or applications (e.g., their URI) that can be accessed by the requesting MEC platform 508 (step 6b)).
Giust does not explicitly disclose what Rahman discloses “wherein the registration request comprises a request for MEC key performance indicators (KPIs) (Rahman, See fig.1A-B and ¶.251, responsive to a DAM service request. The request may include a KPI that require various functionality based DAMs to be involved. These DAMs may be specified in the request, or derived by another DAM device such as a global DAM device or peer DAM device; See ¶.138, for MEC platform).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “a registration request comprising a request for MEC key performance indicators” as taught by Rahman into the system of Giust, so that it provides a way of requiring various functionality based data analytics managements (DAMs) to be involved and collecting management analytical KPIs for the network (Rahman, See ¶.91 and ¶.251).
As shown in Fig.1, a) and ¶.15, Giust discloses that in the automotive use cases, often vehicles must communicate to each other through a remote V2X application serving as mediator as shown in a) of FIG. 1, but does not explicitly disclose the newly added limitations what Chang discloses “wherein the application analytic engine is separate from the first MEC and the second MEC (Chang, 316 fig.3, ¶.42, and ¶.44, NEF 312 may include a slice manager that selects a network slice for a particular UE device 102 based on a request received from a particular AF 316. [0044] AF 316 may provide services associated with a particular application, such as, for example, application on traffic routing, accessing a Network Exposure Function, interacting with a policy framework for policy control, and/or other types of applications; Examiner’s Note: As shown in Fig.3, AF function engine is separate from the MEC network 106).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “the application analytic engine being separate from the first MEC and the second MEC” as disclosed by Chang into the system of Giust and Rahman, so that it provides service associated with a particular application such as application on traffic routing, accessing a Network Exposure Function, interacting with a policy framework for policy control, and/or other types of applications by using an external AF function engine deployment (Chang, See ¶.44).

Regarding claim 3, Giust discloses “the MEC data is associated with an MEC service provider; the application analytic engine is associated with an application service provider; and the MEC policies are generated by the application analytic engine using the MEC data associated with the MEC service provider and application data associated with the application service provider (See fig.2 and ¶.29, MEC system 200, in the prior art, which allows, e.g., over-the-top (OTT) services and third-party application and/or service providers, i.e. MEC tenants, to install and run their applications and/or services in an infrastructure provider's premises).”

Regarding claim 4, Giust discloses “the MEC policies are associated with one or more of the following: MEC storage requirements; MEC compute requirements; a start time for hosting the application; and a stop time for hosting the application (See ¶.32-37, a plurality of service requirements described in the paragraphs).”

Regarding claim 6, Giust discloses “generating a registration request result in response to authenticating and approving the registration request; and communicating the registration request result to the application analytic engine (See fig.4-5, mutual authentication and registration request and response).”

Regarding claim 8, it is a method claim corresponding to the MEC controller claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 10, 11, and 13, they are claims corresponding to claims 3, 4, & 6, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, it is a computer readable non-transitory storage media claim corresponding to the MEC controller claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 17, 18, and 20, they are claims corresponding to claims 3, 4, & 6, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giust in view of Rahman and Chang and further in view of Cakulev et al. (US 2020/0367141, “Cakulev”).
Regarding claim 2, Giust discloses “the MEC data is collected by a first MEC data engine located within the first MEC host and by a second MEC data engine located within the second MEC host (Giust, See fig.1 for data network with MEC A and MEC B)”, but Giust, Rahman, and Chang do not explicitly disclose what Cakulev discloses “the MEC data is associated with one or more of the following: service usage patterns; user equipment (UE) capabilities; device mobility; and a UE attachment period across the first and second MEC hosts” (Cakulev, See ¶.39, collect accessibility KPIs (e.g., an RRC setup success rate, a RAB success rate, etc.), retainability KPIs (e.g., a call drop rate, etc.), mobility KPIs (e.g., a handover success rate, etc.), service integrity KPIs (e.g., downlink average throughput, downlink maximum throughput, uplink average throughput, uplink maximum throughput, etc.), utilization KPIs (e.g., resource block utilization rate, average processor load, etc.), availability KPIs (e.g., radio network unavailability rate, etc.), traffic KPIs (e.g., downlink traffic volume, uplink traffic volume, average number of users, maximum number of users, a number of voice bearers, a number of video bearers, etc.), response time KPIs (e.g., latency, packet arrival time, etc.), and/or other types of wireless network KPIs). Therefore, this claim is rejected with the similar reasons and motivation set forth related with a variety of KPIs in the rejection of claim 1.

Regarding claims 9 and 16, they are claims corresponding to claims 2 & 2, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giust in view of Rahman and Chang and further in view of Campbell et al. (US 2020/0382581, “Campbell”).
Regarding claim 7, Giust discloses “a physical component of the first MEC host and a physical component of the second MEC host are connected to each other via a wired connection (See 202 fig.2, ‘physical infrastructure’; See ¶.3, a physical infrastructure provider provides a physical infrastructure and wherein MEC providers are enabled to become tenants of the physical infrastructure provider by getting allocated network)”, but Giust, Rahman, and Chang do not explicitly disclose what Campbell discloses “the physical component of the first MEC host and the physical component of the second MEC host are located within a mile of each other” (Campbell, See ¶.53, typically be located within often within 1 mile of the UE devices that the nodes are servicing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the physical component of the first MEC host and the physical component of the second MEC host being located within a mile of each other” as taught by Campbell into the system of Giust, Rahman, and Chang, so that it provides a way of enabling nodes to have a travel-time latency less than a required seconds (Campbell, See ¶.53).

Regarding claim 14, it is a claim corresponding to the claim 7 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations at the Examiner’s best by adding “Examiner’s Note” for more details, using the prior art of record in the current prosecution of the claims and a new prior art by Chang for the newly added limitations “wherein the application analytic engine is separate from the first MEC and the second MEC.” Therefore, the examiner disagrees respectfully.
	 
Allowable Subject Matter

Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411